DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments have been fully considered but they are moot in part, persuasive in part, and not persuasive in part. 
With regard to the rejection under 112, 1st paragraph, applicant has chosen to traverse only the rejection of claim 28.  Applicant cites Fig. 2 (AKA the figure after Fig. 1), states that they refer to system 210 sixty-seven times in the specification, and ofcourse they identify element 240 as “a smart phone”, and one of skill would recognize that a phone is a device.  The examiner thanks applicant’s representative for the thorough explanation as to how he/she rationalizes the language; however, this does not resolve the issue at hand.  A “smart device” is not recited in the disclosure.  A “smart device” is broader than a “smart phone”.  Not only that, but it is unclear what even would encompass a “smart device” because…it is not recited in the disclosure…which is why the rejection was made in the first place (species-genus kind of thing).  Applicant’s representative would better represent the applicant and their invention by showing why the rejection is improper, where support lies, and where the examiner has failed to see support for “a smart device”.  Accordingly, the rejection is maintained.
Additional responses with regard to the 112 rejections are with reference to a car doing 100 mph.  Again, it appears applicant’s representative has failed to take the time 
With regard to the Gustafsson rejection, applicant contends that the prior art fails to meet the limitation “configured to migrate the second functionality” of independent claim 1.  As support for the position, Applicant’s representative (1) makes it clear that he knows Gustafsson best, (2) repeated the cited portions of the rejection, (3) provided an amended claim which would be anticipated by Gustafsson, and (4) stated that no migratory features are cited…along with sprinkling in some condescending verbage, asking TC3700 to state things on the record, and citing sections of the MPEP, which the examiner has reviewed.
The examiner respectfully disagrees.  Applicant’s representative has not provided any explanation as to how the present invention differs from the cited prior art sections.  There is no time or effort spent describing how the disclosure supports a clear and distinct configuration of migrating the second functionality.  [0047] of the published application states: “It is noted that migration of functionality can entail achieving the functionality through the use of technology on the portable handheld device 240 different from that utilized on/by the hearing prosthesis 100.”  That is precisely what Gustafsson is doing, as cited and explained in the prior art rejection – achieving the functionality through the use of technology on a device different/remote from the sensory supplement medical device as claimed.  Accordingly, because it is unclear what 
With regard to claim 34, applicant asserts that the rejection is identical to claim 1, as they are rejected in the same manner - which is not surprising because claim 34 only claims communication.  So it appears the applicant agrees with the interpretation and rejection of claim 34.  Accordingly, it is maintained.
With respect to the rejection of claim 7, applicant contends that directional hearing control has nothing to do with migrating all control inputs.  The examiner respectfully disagrees and notes that the secondary reference as cited describes how the control input controlled by a remote device can be beneficial specifically for that purpose.  Accordingly, the rejection is maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 36, 40, 42, 44-47, 50-51, and 53-54 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
In claim 28, the phrase “the device remote from the hearing prosthesis is a smart device” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of any use of the term “smart device.”  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 36, the phrase “configured to not migrate the second functionality” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of the negative limitation requiring that the device is configured to NOT migrate.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 40, the phrase “the second functionality is the processing of ambient sound” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  
In claim 42, the phrase “the second functionality is non-sensory…” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a second functionality migrated to a device remote which is non-sensory.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
Claim 54 is rejected under the same rationale as being dependent upon claim 42 and its limitations.
In claim 44, the phrase “the second functionality becomes mutually exclusive…” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a second functionality migrated to a device remote where it is defined as being mutually exclusive.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 45, the phrase “configured to transmit information to the device remote form the sensory supplement medical device in the absence of any functionality being migrated…” in combination with the other elements of the claim and the independent 
In claim 46, the phrase “the device remote from the sensory supplement medical device is a hearing prosthesis” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a hearing prosthesis being classified as a type of remote device.  The only embodiments discussed fall under this statement in [0049] of the published application “the device remote from the hearing prosthesis (the portable handheld device 240) is a non-hearing prosthesis device”.  A hearing prosthesis does not fall within this category.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 47, the phrase “the second functionality is unrelated to sound processing” in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The examiner finds no support within the specification of a discussion involving a second functionality that is specifically unrelated to sound processing.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claims 50-51, the claim limitation reciting that the hearing prosthesis is a bi-modal  / mono-modal hearing prosthesis, in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The disclosure is silent with respect to an embodiment or any language supporting where the hearing prosthesis is a bi/mono modal prosthesis. It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
In claim 53, the claim limitation reciting the prosthesis configured to stimulate a recipient to evoke a hearing percept based on ambient sound only by electricity, in combination with the other elements of the claim and the independent claim it is dependent upon, fails to be supported by the originally filed disclosure as written.  The disclosure is silent with respect to an embodiment or any language supporting where the hearing prosthesis stimulates based on ambient sound and only by electricity. It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7, 21, 28, 30-32, 37-47, and 50-54 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
In claim 1, the phrase “migrate the second functionality to a device remote from the sensory supplement medical device” appears to inferentially include a device remote from the device; however, this applicant must first positively recite a device prior to functionally limiting the claim with the device.  It is unclear as to whether this remote device is required or necessary for the device as the device has not been positively recited or set forth.  In order to overcome the rejection, it is required that the applicant first positively recite the device prior to functionally limiting the medical device with the function of the remote device.  
Claims 2-7, 21, 28, 30-32, 37-47, and 50-54 are rejected under the same rationale as being dependent upon claim 1 and its limitations.
Regarding claim 5, the claim requires that the prosthesis is configured to “automatically migrate the second functionality…” but then additionally requires a configuration involving performing an assessment of a status and “prevent the automatic migration of the second functionality”.  It is unclear and confusing as to how the prosthesis can be configured to both automatically migrate and prevent automatic migration.  The specification indicates there are different configurations involving that which is claimed; however, the medical device cannot be configured to do to opposite things at the same time without a conditional requirement.
Regarding claim 28, the term “smart device” is unclear as to what constitutes a smart device as the disclosure does not use this term at all.
Regarding claim 42, the phrase “the second functionality is non-sensory…” is unclear and confusing as to what exactly non-sensory is and what encompasses the term as it is not recited in the original disclosure.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
Regarding claim 44, the phrase “the second functionality becomes mutually exclusive…” is unclear and confusing as to how the functionality can be mutually exclusive.  It is required that the applicant amend the claims to follow the scope as originally presented or indicate where support lies for this claim language, in order to overcome this rejection.
Regarding claim 45, the phrase “configured to transmit information to the device remote form the sensory supplement medical device in the absence of any functionality being migrated…” is unclear and confusing how there can be an absence of functionality being migrated when it is a configuration set forth in the claim which this claim is dependent upon.
Regarding claims 50-51, the limitations requiring the hearing prosthesis is a bi-modal or mono-modal hearing prosthesis is indefinite and unclear as to what is these modal specific hearing prosthesis are and what would classify as one, as the disclosure fails to describe any specific embodiments or details of how these specific hearing prostheses would be used.  It is required that the applicant amend or cancel the claims 
Further clarification is required in order to overcome the rejections above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 2, 4, 21, 25, 31, 34-36, 38-39, 44, and 50-54 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gustafsson et al. (US 2015/0119635).
Regarding claim 1, Gustafsson discloses a sensory supplement medical device, comprising: a stimulation device configured to implement a first functionality of the sensory supplement medical device corresponding to the providing of sensory 
Regarding claim 34, Gustafsson discloses a sensory supplement medical device, comprising: a stimulation device configured to implement a first functionality of the sensory supplement medical device corresponding to the providing of sensory supplement to a recipient to evoke a sensory percept (e.g. ¶¶ 31, 53 – where the first functionality is the output of an electrical current Fig. 3C, #10032, applied via implanted electrodes within the cochlea), wherein the sensory supplement medical device is configured to implement a secondary functionality different from the first functionality (e.g. ¶¶ 53 – where the secondary functionality is the output of a vibrational component 332), the sensory supplement medical device is a hearing prosthesis (e.g. ¶¶ 53 – cochlear implant); and the sensor supplement device is configured to communicate wirelessly with a device remote from the sensory supplement device (e.g. ¶¶ 96 – cell phone actuator element).
Regarding claim 35, the sensory supplement medical device is configured to migrate the second functionality to a device remote from the sensory supplement 
Regarding claim 36, the sensory supplement medical device is configured to not migrate the second functionality or any other functionality to the device remote from the sensory supplement medical device (e.g. ¶¶ 62 – where the signal may be passed through a bone conduction device incorporated within the sensory supplement medical device).
Regarding claims 2 and 4, the sensor supplement medical device is a hearing prosthesis (e.g. ¶¶ 53 – cochlear implant). The device remote from the hearing prosthesis is a non-hearing prosthesis device (e.g. ¶¶ 96 – cell phone actuator element).
Regarding claim 21, Gustafsson discloses a system comprising the sensor supplement medical device of claim 1 as indicated above; and the remote device (e.g. ¶¶ 96).
Regarding claim 31, it is noted that the second function is a function corresponding to the processing of data based on sound captured by the sensory supplement medical device (e.g. ¶¶ 53 - where the function is based on the sound processing performed by the sensory device); and the sensory supplement medical device is configured to evoke a sensory percept based on the communicated results of the second function from the remote device (e.g. ¶¶ 96 – cell phone actuator element).
Regarding claims 38-39, the second functionality is the conveyance of a status to the recipient that the hearing prosthesis is in a sound management mode corresponding 
Regarding claim 44, the second functionality becomes mutually exclusive to the device having such functionality when migrated (e.g. ¶¶ 96 – where the phone is the only device which receives the signal).
Regarding claims 50-51, Gustafsson discloses that the hearing prosthesis can be a mono modal hearing prosthesis only using electrical energy or bi-modal using both vibratory and electrical energy (e.g. ¶¶ 47).
Regarding claim 52, Gustafsson discloses the hearing prosthesis is a cochlear implant (e.g. ¶¶ 1).
Regarding claim 53, Gustafson discloses a prosthesis configured to stimulate a recipient to evoke a hearing percept based on ambient sound (e.g. ¶¶ 51) only by electricity (e.g. ¶¶ 34).
Regarding claim 54, Gustafsson discloses an embodiment where the second functionality is sound capture functionality as it can be migrated to the microphone on the cell phone (e.g. ¶¶ 97).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 5-7, 28, 30, 32, 40-44, and 46-48 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2015/0119635) in view of Jensen et al. (US 2016/0112811).
Regarding claim 7, Gustafsson fails to expressly disclose a configuration where all the control inputs of the device are controlled by the remote device upon migration of the functionality.  In the same field of endeavor, Jensen teaches the use of a user interface with a graphical display capable of controlling the inputs of the device in order to improve the directional hearing of the individual (e.g. ¶¶ 28).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar user interface as taught by Jensen, into 
Regarding claims 5, 6, 28, and 42-43, Gustafsson fails to expressly disclose the second functionality is sound processing functionality, that the second functionality becomes mutually exclusive.  Furthermore, it is unclear whether the phone is Gustafsson classifies as a smart device and whether the phone’s functionality is non-sensory.  In the same field of endeavor, Jensen discloses the use of a smart-device or smart phone for a dedicated sound processing (non-sensory) in a mutually exclusive manner, in order to leverage power consumption or processing power of the cochlear implant (e.g. ¶¶ 80, 110, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar smart phone or smart device capable of migrating the sound processing functionality in a mutually exclusive manner, as taught by Jensen, in order to yield the predictable results of alleviating the battery requirements of the sensory device or cochlear implant. In addition, this functionality as obviated above would be considered non-sensory as the device is performing processing and not acquiring or sensing data.
Regarding claim 40, Gustafsson fails to expressly disclose a second functionality of processing ambient sound; however, in the same field of endeavor, Jensen teaches the use of an external device tasked with the responsibility of processing ambient sound, in order to provide high signal to noise ratio sound to the device, in order to eliminate as much ambient noise as possible (e.g. ¶¶ 9, 72, 116, etc.).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective 
Regarding claim 30, 32, and 46, Gustafsson fails to expressly disclose a hearing prosthesis as the remote device.  In the same field of endeavor, Jensen teaches the use of a hearing prosthesis as a device remote from the sensory supplement device performing a function of determining or confirming a sound source location in order to ensure the device results in proper stimulation (e.g. ¶¶ 106).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a remote device as a hearing prosthesis as taught by Jensen, in order to yield the predictable results of providing an effective improvement in determining the sound source location.
Regarding claims 41 and 47, Gustafsson fails to expressly disclose a second functionality unrelated to sound processing, or a third, fourth, and fifth functionalities; however, in the same field of endeavor, Jensen teaches the use of a remote device performing third, fourth, and fifth functionalities, including a functionality of software updating that is unrelated to sound processing, in order to provide the device with software updates (e.g. ¶¶ 110).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar remote device capable of providing a plurality of functionalities including those unrelated to sound processing – i.e. software updates, to the sensory 
Regarding claim 48, Gustafsson fails to expressly disclose a configuration to operate based on data from the device remote from the sensory supplement medical device, which data is based on the migrated second functionality executed by the device remote from the sensory supplement medical device.  Jensen discloses the use of an external remote device with a sound transducer designed to execute a second functionality and transmit data for operation of the sensory supplement medical device (e.g. ¶¶ 29-30) in order to provide hearing improvement when dealing with multiple sound sources.  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar external remote device with the functionality as taught by Jensen in order to yield the predictable results of providing hearing improvements when a plurality of sound sources are present.
Claim 3 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2015/0119635) in view of Peterson et al. (US 2015/0230032).  Gustafsson fails to expressly disclose the second functionality is an alert to a recipient of the sensory supplement medical device that the power storage device of the hearing prosthesis has reached a predetermined status.  Peterson discloses sending an alert to an external remote device when the power storage of the device has achieved a predetermined low level, in order to notify/warn the user (e.g. ¶¶ 55).  It would have been an obvious design choice to one of ordinary skill in the art, prior to the effective filing date of the present invention, to incorporate a similar functionality as taught by .
Claim 45 is rejected under 35 U.S.C. 103 as being unpatentable over Gustafsson et al. (US 2015/0119635) in view of Solum et al. (US 2015/0036853).  Gustafsson fails to expressly disclose transmitting information to the device remote from the sensory supplement medical device in the absence of any functionality being migrated.  In the same field of endeavor, Solum discloses the transmission of operating information of the hearing aid in the absence of any functionality being migrated (e.g. ¶¶ 11).  It would have been an obvious design choice to incorporate a remote device as taught by Solum, which accepted information transmitted in the absence of any functionality being migrated, in order to yield the predictable results of providing an easily accessible and safe manner of monitoring the operating state of the sensory device.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JOSEPH D'ABREU whose telephone number is (571)270-3816.  The examiner can normally be reached on 7AM-4PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached at 571-272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL J D'ABREU/Primary Examiner, Art Unit 3792